Citation Nr: 9917052	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  90-46 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
residuals of frozen feet from August 21, 1989, to January 
11, 1998.  
2. Entitlement to a rating in excess of 10 percent for 
residuals of cold injury of the left lower extremity, to 
include Raynaud's disease, subsequent to January 11, 1998.  
3. Entitlement to a rating in excess of 10 percent for 
residuals of cold injury of the right lower extremity, to 
include Raynaud's disease, subsequent to January 11, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from December 1943 to March 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  

In a decision dated in March 1991, the Board denied service 
connection for residuals of frozen feet.  The veteran did not 
appeal that decision.  In June 1993, the veteran attempted to 
reopen his claim, but it was the decision of the RO that 
evidence added to the record was not new and material to 
reopen the claim.  On appeal, the Board, in a December 1995 
decision, determined that the additional evidence was new and 
material, and the claim was reopened.  The Board remanded the 
service connection issue to the RO for consideration on a de 
novo basis.  In a November 1996 rating decision, the RO 
granted service connection for residuals of frozen feet 
effective June 21, 1993, and assigned a 10 percent rating.  
The RO issued a supplemental statement of the case concerning 
the assigned rating and the effective date, and the veteran 
continued his appeal.  In July 1997, the RO certified the 
claims of entitlement to an effective date earlier than June 
21, 1993, for service connection for residuals of frozen feet 
and entitlement to a rating in excess of 10 percent for 
residuals frozen feet to the Board.  

In August 1997, the veteran filed a motion for 
reconsideration of the Board's March 1991 decision denying 
service connection for residuals of frozen feet, and in 
November 1997, a Deputy Vice Chairman of the Board ordered 
the requested reconsideration.  In a decision dated in 
January 1998, a reconsideration panel of the Board vacated 
that portion of the March 20, 1991, Board decision denying 
service connection for residuals of frozen feet, and the 
reconsideration panel granted service connection for 
residuals of frozen feet.  In a separate decision, also dated 
in January 1998, the Board returned the case to the RO for 
readjudication of the claim of entitlement to an effective 
date earlier than June 21, 1993, for service connection for 
residuals of frozen feet and entitlement to a rating in 
excess of 10 percent for residuals of frozen feet to include 
consideration of the rating for any retroactive period 
assigned as a result of the decision of the reconsideration 
panel.  The Board also requested that the RO adjudicate the 
claim of entitlement to service connection for Raynaud's 
disease noting that the veteran's representative specifically 
raised the issue in his July 11, 1997, written statement.  

In a rating decision dated in October 1998, the RO stated 
that the issue before it was service connection for residuals 
of frozen feet to include Raynaud's disease.  In the 
decision, the RO stated that service connection for residuals 
of frozen feet was granted with an evaluation of 10 percent 
effective from August 21, 1989, the date of the veteran's 
original claim.  The RO also stated that effective January 
12, 1998, the effective date of revised criteria for rating 
residuals of cold injury, a separate 10 percent evaluation 
would be assigned under 38 C.F.R. § 4.104, Diagnostic Code 
7122, for each lower extremity for residuals of frozen feet 
including Raynaud's disease.  The RO referred to a note 
associated with Diagnostic Code 7122 and explained that a 
separate evaluation would not be given for Raynaud's disease 
because the Raynaud's symptoms were currently supporting the 
ratings assigned for residuals of cold injury to the feet 
under Diagnostic Code 7122.  

In its supplemental statement of the case dated in October 
1998, the RO stated that the veteran's appeal for entitlement 
to an effective date earlier than June 21, 1993, for service 
connection for residuals of frozen feet was considered 
granted in full.  The RO further stated that the appeal as to 
the evaluation assigned for the residuals of frozen feet 
would continue unless the veteran stated in writing that he 
was satisfied with the October 1998 rating decision.  

In a March 1999 statement to the Board, the veteran's 
representative asserted that the veteran's condition is more 
severely disabling than reflected by the 10 percent rating 
currently assigned for each lower extremity.  He also argued 
that the based on the veteran's Raynaud's disease, which was 
present for many years prior to the date of the assignment of 
separate ratings for residuals of frozen feet, the original 
rating should have included Raynaud's disease and a 20 
percent rating should have been assigned.  The Board accepts 
the March 1999 statement as the veteran's notice of 
disagreement with the effective date of January 12, 1998, for 
service connection for Raynaud's disease, and will return the 
case to the RO for a statement of the case on this issue.  In 
addition, the Board is of the opinion that further 
development would facilitate its decision in this case.  This 
would include an additional examination and attempting to 
obtain additional records.  The Board notes, for example, 
that in clinical records dated in May and June 1996, the 
veteran's private physician, Harold W. Miller, M.D., noted 
that the veteran had a history of Raynaud's phenomena status 
post significant frostbite injury.  He stated there was no 
question that the veteran had Raynaud's involvement of the 
fingers and toes, which was shown at the time of his 
hospitalization for acute sepsis in April 1996.  The RO 
should attempt to obtain the hospital summary for the April 
1996 hospitalization.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from whom he has 
received treatment for residuals of 
frozen feet and/or Raynaud's disease 
from August 1989 to the present.  With 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file copies 
of treatment records identified by the 
veteran which have not been obtained 
previously.  This should include, but 
not be limited to, the hospital 
summary for hospitalization for 
treatment of acute sepsis in April 
1996, apparently at a private 
hospital.  Reference to this 
hospitalization was made by the 
veteran's private physician, Harold W. 
Miller, M.D., Premier Care, P.C., 
Family Practice, North Medical Center, 
210 West 53rd Street, Davenport, Iowa 
52806.  
2. The RO should then arrange for VA 
examination of the veteran by an 
appropriate specialist to determine 
the nature and extent of the veteran's 
residuals of in-service cold injury 
including residuals of frozen feet and 
his Raynaud's disease.  All indicated 
studies, including X-ray studies, 
should be performed.  With respect to 
each extremity, the physician should 
determine whether and to what extent 
there is pain, numbness, cold 
sensitivity, swelling or arthralgia, 
and in addition, determine whether 
there is tissue loss, locally impaired 
sensation and/or hyperhidrosis as well 
as whether there are nail 
abnormalities, color changes and/or 
X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  The physician should 
describe the nature and frequency of 
any attacks of Raynaud's disease 
experienced by the veteran.  The 
claims files must be made available to 
the physician, and the physician 
should be requested to state, in 
writing, that he has reviewed the 
claims files.  
3. Thereafter, the RO should review the 
claims files and ensure that all 
development actions, including the 
medical examination, have been 
conducted and completed in full.  If 
development action is not complete, 
the RO should take any necessary 
action.  
4. Then, the RO should prepare a 
statement of the case on the issue of 
entitlement to an effective date 
earlier than January 12, 1998, for 
service connection for Raynaud's 
disease and should inform the veteran 
of any action required of him to 
perfect his appeal on that issue.  
5. The RO should also undertake any other 
indicated development and reajudicate 
the issues currently on appeal.  If 
those benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
the veteran and his representative 
should be provided an opportunity to 
respond.  

Thereafter, the case should be returned tot he Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


